1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLEMENTE HUERTA-JIMENEZ, et al.,                   Case No.: 19cv150-MMA (BLM)
12                                   Petitioners,
                                                        ORDER SUMMARILY DISMISSING
13   v.                                                 PETITION FOR WRIT OF HABEAS
                                                        CORPUS;
14   NEILSEN, et al.,
15                                 Respondents.         [Doc. No. 1]
16
                                                        DENYING AS MOOT
17                                                      PETITIONERS’ MOTION TO STAY
18
                                                        [Doc. No. 2]
19
20
21         Petitioners Clemente Huerta-Jimenez (“Huerta”), a citizen of Mexico, and his wife,
22   Ermelinda Perez (“Perez”), have filed a petition for writ of habeas corpus pursuant to 28
23   U.S.C. § 2241, challenging the validity of an order issued by the Department of
24   Homeland Security, Immigration and Customs Enforcement (“ICE”), directing Huerta’s
25   expedited removal from the United States. See Doc. No. 1. Petitioners also move to stay
26   the execution of the removal order pending the outcome of these proceedings. See Doc.
27   No. 2. For the reasons set forth below, the Court summarily DISMISSES the petition for
28   lack of jurisdiction and DENIES AS MOOT the motion to stay.

                                                    1
                                                                              19cv150-MMA (BLM)
1                                                      DISCUSSION
2               “Federal courts are authorized to dismiss summarily any habeas petition that
3    appears legally insufficient on its face.” McFarland v. Scott, 512 U.S. 849, 856 (1994).
4    Pursuant to Rule 4 of the Rules Governing Section 2254 Cases, the Court is required to
5    make a preliminary review of each petition for writ of habeas corpus.1 “If it plainly
6    appears from the face of the petition . . . that the petitioner is not entitled to relief,” the
7    Court must dismiss the petition. Rule 4 of the Rules Governing § 2254 Cases; see also
8    Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990).
9               Petitioners argue that they received ineffective assistance of counsel during the
10   process of Huerta applying for Lawful Permanent Resident (“LPR”) status. Huerta
11   traveled across the international border to attend an immigrant visa interview at the
12   United States Consulate in Ciudad Juarez, Mexico. According to Petitioners, their
13   attorney failed to advise Huerta that departing the United States would render him
14   inadmissible for a period of ten years.2 Petitioners contend that execution of the
15   expedited removal order would violate the Suspension and Due Process Clauses of the
16   United States Constitution. Before considering the merits of Petitioners’ claims, the
17   Court must determine whether it has the authority to exercise jurisdiction over the
18   petition.
19              As an initial matter, a petitioner must be “in custody” at the time he or she files a
20   petition. See 28 U.S.C. § 2241(c)(3). The “in custody” requirement is jurisdictional. See
21   Bailey v. Hill, 599 F.3d 976, 978 (9th Cir. 2010). Petitioners do not contend that Perez is
22
                                                    
23
     1
       The Rules Governing § 2254 Cases can be applied to petitions other than those brought under § 2254
24   at the Court’s discretion. See Rule 1(b) of the Rules Governing § 2254 Cases.
25   2
       On November 15, 2018, Petitioner allegedly climbed the United States/Mexico International Boundary
26   fence near the Tecate, California Port of Entry, where he was apprehended by a Border Patrol agent, and
     admitted that he was a citizen of Mexico without immigration documents that would allow him to enter
27   or remain in the United States legally. See Complaint, Doc. No. 1, 18mj22839-KSC. Petitioner was
     charged with one count of misdemeanor illegal entry pursuant to 8 U.S.C. § 1325. Petitioner pleaded
28   not guilty and has been released on bond.

                                                           2
                                                                                         19cv150-MMA (BLM)
1    in custody. Huerta acknowledges that he was released on his bond in his criminal
2    proceedings but claims to be in ICE’s “constructive custody.” Petition ¶ 7. However, to
3    establish constructive custody, a petitioner must show that his movements are “restrained
4    by authority of the United States.” Shaughnessy v. United States ex rel. Mezei, 345 U.S.
5    206, 213 (1953). Huerta simply states that he “will be apprehended at the courthouse
6    upon completion of the criminal proceedings.” Petition ¶ 7 (emphasis added). This is
7    insufficient to establish constructive custody.
8          Furthermore, Congress has stripped district courts of habeas jurisdiction over final
9    orders of deportation or removal, and vested jurisdiction to review such orders
10   exclusively in the courts of appeals. See 8 U.S.C. § 1252(a)(5) (“[A] petition for review
11   filed with an appropriate court of appeals in accordance with this section shall be the sole
12   and exclusive means for judicial review of an order of removal entered or issued under
13   any provision of this chapter . . ..”). Circuit courts are the “sole” judicial body with the
14   statutory authority to review challenges to final orders of deportation, exclusion, or
15   removal. Alvarez-Barajas v. Gonzales, 418 F.3d 1050, 1052 (9th Cir. 2005). A single
16   exception is set forth in 8 U.S.C. § 1252(e)(2), which provides:
17         [A] person in expedited removal proceedings may file a habeas petition in
           federal district court to contest three DHS determinations: whether the person
18
           is a noncitizen, whether he was ordered removed via expedited removal, and
19         whether he is a lawful permanent resident or has another status exempting him
           from expedited removal. Review of whether a petitioner was ordered removed
20
           is limited to whether such an order in fact was issued and whether it relates to
21         the petitioner. There shall be no review of whether the alien is actually
           inadmissible or entitled to any relief from removal.
22
23   Thuraissigiam v. U.S. Dep’t of Homeland Sec., ___ F.3d ___, No. 18-55313, 2019 WL
24   1065027, at *4 (9th Cir. Mar. 7, 2019) (citing 8 U.S.C. § 1252(e)) (internal citations and
25   quotations omitted). Here, Petitioners do not challenge that (1) an expedited removal
26   order has been issued, and (2) it relates to Huerta. As such, Section 1252(e)(2) “does not
27   authorize jurisdiction over the petition.” Id. at *5.
28

                                                    3
                                                                                  19cv150-MMA (BLM)
1               Moreover, Petitioners seek habeas relief on the grounds of ineffective assistance of
2    counsel, arising out of erroneous legal advice obtained during the process of applying for
3    LPR status for Huerta. There is no right to counsel – much less competent counsel –
4    outside the context of formal immigration proceedings. See Lara-Torres v. Ashcroft, 383
5    F.3d 968, 975 (9th Cir. 2004) (“We reject the Petitioners’ attempt to cast such an
6    expansive and amorphous Fifth Amendment due process right that encompasses legal
7    assistance removed from the actual [removal or deportation] process itself.”); Balam-
8    Chuc v. Mukasey, 547 F.3d 1044, 1051 (9th Cir. 2008) (citing Lara-Torres) (“Although
9    the failings of Balam-Chuc’s attorney in this case have resulted in terrible consequences
10   for him and his family, the Fifth Amendment simply does not apply to the preparation
11   and filing of a petition that does not relate to the fundamental fairness of an ongoing
12   proceeding.”). Setting that aside, district courts generally do not have habeas jurisdiction
13   over ineffective assistance of counsel claims. See, e.g., Alfaro-Mejia v. Holder, No. 13-
14   795 JAK (AJW), 2013 WL 599876, at *2 (C.D. Cal. Feb. 15, 2013) (distinguishing Singh
15   and finding that the court did not have jurisdiction over a petitioner’s ineffective
16   assistance of claims). And despite framing their ineffective assistance of counsel claim
17   as a constitutional violation, Petitioners “challenge[] the procedure and substance of an
18   agency determination that is ‘inextricably linked’ to the order of removal, [which] is
19   prohibited by section 1252(a)(5).” 3 Martinez v. Napolitano, 704 F.3d 620, 623 (9th Cir.
20   2012).
21   //
22   //
23   //
24
                                                    
25
26   3
       The Ninth Circuit’s recent holding in Thuraissigiam does not direct otherwise. First, the petitioner in
     that case properly invoked the Court’s habeas jurisdiction based on his custodial status. Second, the
27   Ninth Circuit held that Section 1252(e)(2) unconstitutionally suspended the writ of habeas corpus based
     on its specific application to the petitioner, based on circumstances which are wholly inapposite to this
28   case.

                                                         4
                                                                                           19cv150-MMA (BLM)
1                                          CONCLUSION
2          Based on the foregoing, the Court summarily DISMISSES the petition for writ of
3    habeas corpus based on lack of jurisdiction and DENIES AS MOOT Petitioners’ motion
4    for a stay of these proceedings. The Clerk of Court is instructed to enter judgment
5    accordingly and close the case.
6          IT IS SO ORDERED.
7    DATE: March 14, 2019                  _______________________________________
                                           HON. MICHAEL M. ANELLO
8
                                           United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                              19cv150-MMA (BLM)
